Citation Nr: 0708285	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including schizophrenia, major depressive disorder, 
and anxiety, and if so, whether the claim to reopen should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 through July 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in August 2000 denied 
service connection for schizophrenia.

2.  Evidence received since the August 2000 rating decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's psychiatric disability, manifested by major 
depressive disorder with psychotic features, and alcohol 
dependence, is not related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105(West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  A psychiatric disability is not related to the veteran's 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that 
evidence sufficient to reopen the claim has not been 
received.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in November 2004, (prior to the January 2005 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records VA medical records and private medical records have 
been obtained.  Additionally the veteran was afforded a 
hearing before the undersigned veterans law judge (VLJ) in 
February 2006).  The veteran also submitted statements 
regarding his condition.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).




Analysis

The Claim to Reopen:

By a decision of August 2000, the RO denied the veteran's 
claim for entitlement to service connection for 
schizophrenia.  The August 2000 RO decision is a final 
decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the August 2000 final 
decision included the veteran's service medical records, and 
VA medical records dated September 1998 through August 1999.  

In June 2004, the veteran submitted a request to reopen his 
claim for entitlement to service connection for a psychiatric 
disability, including schizophrenia, major depressive 
disorder, and anxiety.  The evidence submitted since the 
August 2000 final decision includes VA medical records dated 
July through August 2004, noting a diagnosis of major 
depressive disorder with psychotic features as well as 
treatment for alcohol dependence.  

The evidence of record prior to the August 2000 decision did 
not include a current diagnosis of any psychiatric disorder.  
The newly submitted evidence includes such a current 
diagnosis.  These records were not available to the Board 
prior to its August 2000, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a psychiatric disorder.


De Novo Review:

The veteran contends that his current psychiatric disability 
is related to his active service.

Upon entrance into service, the veteran did not report any 
excessive worry, nervous trouble of any sort, depression, or 
trouble sleeping, on his report of medical history dated June 
1961.  On his examination upon induction in June 1961, no 
psychiatric abnormalities were noted.  A treatment summary 
from Womack Army Hospital, dated January 1962 noted that the 
veteran was admitted for observation.  The summary indicated 
that there was no evidence of any real strange behavior, 
psychosis, or neurotic trends.  The veteran was discharged 
with a diagnosis of emotional instability reaction, acute, 
chronic, manifested by poor reactions to stress, exaggerated 
imagination with borderline hallucination, childish behavior, 
and excessive worry.  The physician noted overall immaturity, 
inability to act in an adult manner, and inability to cope 
with stress, but otherwise, no significant abnormalities were 
present.  A treatment note dated January 1963 also noted 
complaints of insomnia, anorexia, and nervousness.  A report 
of medical history upon separation, dated June 1963, the 
veteran indicated no excessive worry, depression, nervous 
trouble, or trouble sleeping.  A June 1963 separation 
examination did not note any psychiatric abnormalities.  

The veteran submitted VA medical records dated September 1998 
through August 1999, and private medical records.  However, 
these records made no mention of any psychiatric 
disabilities.  The veteran also submitted a medical opinion 
from Dr. C.G., however, such opinion to not address the 
etiology of the veteran's diagnosed psychiatric disorder.  A 
letter dated September 2005 from Howard University Hospital 
indicated that the veteran had no record of treatment at that 
hospital from 1964 through 1990.

VA medical records dated July through August 2004 revealed a 
diagnosis of depressive disorder with psychotic features.  An 
August 2004 treatment record indicated a diagnosis of alcohol 
dependence.  

The veteran was afforded a hearing before the undersigned 
VLJ.  During his hearing, he testified that he was never 
treated for or diagnosed with a psychiatric condition prior 
to joining the military.  He also stated that about a year 
after he began service, a truck he was driving overturned.  
After this accident, his psychiatric symptoms, including 
hearing babies crying, animals howling, and stuff dropping 
out of airplanes, began.  He also stated that these problems 
continued after service, and that he sought treatment within 
one to two years after his discharge.  He reported currently 
seeking individual counseling and group therapy at a VA 
hospital.  The veteran also stated that he had not had a 
drink in two years, but that his psychiatric symptoms did not 
subside after he quit drinking.  He reported continued 
symptoms of hallucinations and wanting to fight.  While the 
veteran attributed his current problems to his period of 
service, as a lay person, the veteran lacks the capacity to 
provide evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

While the veteran is currently diagnosed with a depressive 
disorder with psychotic features and alcohol dependence, 
there is no competent medical evidence to indicate that the 
veteran's current disability is the result of any incidence 
of service.  While the veteran had some complaints of 
insomnia and nervousness during service, there is no 
diagnosis of a chronic psychiatric disorder made during 
service.  After the January 1963 complaint, there were no 
further complaints during the veteran's service.  
Additionally, the veteran's discharge examination indicated a 
normal psychiatric examination.  While the veteran asserted 
that he sought treatment for a psychiatric condition within a 
year or two after discharge from service, the first 
documented complaints of a psychiatric disorder were in 
August 2004, nearly 40 years after discharge from service.  
There is no evidence of the veteran being diagnosed as having 
a psychosis within one year of service discharge.  Thus, 
presumptive service connection is not warranted under 
38 C.F.R. §§ 3.307, 3.309.

Moreover, as the Board finds that there was no diagnosis of a 
chronic psychiatric disability in service, and no evidence of 
a psychiatric condition until close to 40 years after 
service, a VA examination, to include an opinion is not 
necessary to decide the claim.

As there is no competent medical evidence providing a nexus 
between the veteran's service and his current psychiatric 
disability, service connection for a psychiatric condition, 
including schizophrenia, depressive disorder, and anxiety is 
not warranted.  In this respect, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  Therefore, the claim must 
be denied.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a psychiatric 
disability is granted.  

Service connection for a psychiatric disability it denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


